SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

551
KA 12-00590
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LUIS QUINONES, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered August 10, 2011. The appeal was held by this
Court by order entered June 19, 2015, decision was reserved and the
matter was remitted to Onondaga County Court for further proceedings
(129 AD3d 1699). The proceedings were held and completed in Supreme
Court, Onondaga County (John J. Brunetti, A.J.).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: We previously held this case, reserved decision, and
remitted the matter to County Court to determine and state for the
record whether defendant is a youthful offender (People v Quinones,
129 AD3d 1699, 1700; see generally People v Middlebrooks, 25 NY3d 516,
525-527; People v Rudolph, 21 NY3d 497, 499-501). The proceedings
upon remittal were conducted in Supreme Court (Brunetti, A.J.), and
that court denied defendant’s request for youthful offender treatment.
The court found that there were no mitigating circumstances bearing
directly on the manner in which the crime was committed and thus that
defendant was not an eligible youth upon his conviction of two counts
of criminal possession of a weapon in the second degree, an armed
felony offense in which he was the sole participant (see CPL 720.10
[2] [a] [ii]; [3]; People v Lewis, 128 AD3d 1400, 1400, lv denied 25
NY3d 1203). We conclude that the court did not thereby abuse its
discretion (see generally Middlebrooks, 25 NY3d at 526-527; People v
Garcia, 84 NY2d 336, 342-343), and we decline to grant defendant’s
request that we exercise our interest of justice jurisdiction to
determine that mitigating circumstances exist and adjudicate him a
youthful offender (see People v Hall, 130 AD3d 1495, 1496, lv denied
26 NY3d 968; Lewis, 128 AD3d at 1400-1401; cf. People v Amir W., 107
                           -2-                  551
                                          KA 12-00590

AD3d 1639, 1640-1641).




Entered:   June 10, 2016         Frances E. Cafarell
                                 Clerk of the Court